     Case: 3:19-cv-00245-SLO Doc #: 17 Filed: 03/26/21 Page: 1 of 14 PAGEID #: 1803




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 CHRISTINA L. SMITH,                       : Case No. 3:19-cv-245
                                           :
          Plaintiff,                       :
                                           : Magistrate Judge Sharon L. Ovington
 vs.                                       :
                                             (by full consent of the parties)
                                           :
 COMMISSIONER OF THE SOCIAL                :
 SECURITY ADMINISTRATION,                  :
                                           :
          Defendant.                       :


                                 DECISION AND ENTRY


I.       Introduction

         Plaintiff Christina L. Smith filed an application for Disability Insurance Benefits

and for a period of disability benefits in February 2016. The claim was denied initially and

upon reconsideration. After a hearing at Plaintiff’s request, Administrative Law Judge

(ALJ) Stuart Adkins concluded Plaintiff was not eligible for past due benefits because she

was not under a “disability” as defined in the Social Security Act until an age category

change in August 2018. The Appeals Council denied Plaintiff’s request for review.

         Plaintiff subsequently filed this action and seeks review only of the denial of

benefits for the period prior to August 2018. She asks that the case be remanded for

benefits, or in the alternative, for further proceedings. The Commissioner asks the Court

to affirm the non-disability decision as to past due benefits.
  Case: 3:19-cv-00245-SLO Doc #: 17 Filed: 03/26/21 Page: 2 of 14 PAGEID #: 1804




       The case is before the Court upon Plaintiff’s Statement of Errors (Doc. No. 11), the

Commissioner’s Memorandum in Opposition (Doc. No. 15), Plaintiff’s Reply (Doc. No.

16), and the administrative record (Doc. No. 8).

II.    Background

       Plaintiff asserts that she has been under a disability since August 28, 2014. At that

time, Plaintiff was considered a “person closely approaching advanced age” under Social

Security Regulations. See 20 C.F.R. § 404.1563(d). On August 17, 2018, Plaintiff’s age

category changed, and she was then considered a “person of advanced age.” 20 C.F.R. §

404.1563(e). She has at least a high school education.

       The evidence of the record is sufficiently summarized in the ALJ’s decision (Doc.

No. 8-2, Page ID 48-66), Plaintiff’s Statement of Errors (Doc. No. 11), the Commissioner’s

Memorandum in Opposition (Doc. No. 15), and Plaintiff’s Reply (Doc. No. 16). Rather

than repeat these summaries, the Court will focus on the pertinent evidence in the

discussion below.

III.   Standard of Review

       The Social Security Administration provides Disability Insurance Benefits to

individuals who are under a “disability,” among other eligibility requirements. Bowen v.

City of New York, 476 U.S. 467, 470, 106 S. Ct. 2022, 90 L. Ed. 2d 462 (1986); see 42

U.S.C. § 423(a)(1). The term “disability”—as defined by the Social Security act—has

specialized meaning of limited scope.      It encompasses “any medically determinable

physical or mental impairment” that precludes an applicant from performing a significant




                                             2
  Case: 3:19-cv-00245-SLO Doc #: 17 Filed: 03/26/21 Page: 3 of 14 PAGEID #: 1805




paid job—i.e., “substantial gainful activity,” in Social Security lexicon. 42 U.S.C. §423

(d)(1)(A); see Bowen, 476 U.S. at 469-70.

       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakely v. Comm’r of Soc. Sec., 581 F.3d 399, 406

(6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007).

Review for substantial evidence is not driven by whether the Court agrees or disagrees with

the ALJ’s factual findings or by whether the administrative record contains evidence

contrary to those factual findings. Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 722 (6th

Cir. 2014); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Instead, the

ALJ’s factual findings are upheld if the substantial-evidence standard is met—that is, “if a

‘reasonable mind might accept the relevant evidence as adequate to support a conclusion.’”

Blakely, 581 F.3d at 407 (quoting Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th

Cir. 2004)). Substantial evidence consists of “more than a scintilla of evidence but less

than a preponderance…” Rogers, 486 F.3d at 241 (citations and internal quotation marks

omitted); see Gentry, 741 F.3d at 722.

       The other line of judicial inquiry—reviewing the correctness of the ALJ’s legal

criteria—may result in reversal even when the record contains substantial evidence

supporting the ALJ’s factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651

(6th Cir. 2009); see Bowen, 478 F.3d at 746. “[E]ven if supported by substantial evidence,

‘a decision of the Commissioner will not be upheld where the SSA fails to follow its own

regulations and where that error prejudices a claimant on the merits or deprives the claimant


                                             3
  Case: 3:19-cv-00245-SLO Doc #: 17 Filed: 03/26/21 Page: 4 of 14 PAGEID #: 1806




of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting in part Bowen, 478 F.3d at 746,

and citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47 (6th Cir. 2004)).

IV.    The ALJ’s Decision

       As noted previously, the Administrative Law Judge was tasked with evaluating the

evidence related to Plaintiff’s application for benefits. In doing so, the Administrative Law

Judge considered each of the five sequential steps set forth in the Social Security

Regulations. See 20 C.F.R. § 404.1520. She reached the following main conclusions:

       Step 1:      Plaintiff did not engage in substantial gainful employment since the
                    alleged onset date, August 28, 2014.

       Step 2:      She has the severe impairments of fibromyalgia, neuropathy, venous
                    insufficiency, depression, and anxiety.

       Step 3:      She does not have an impairment or combination of impairments that
                    meets or equals the severity of one in the Commissioner’s Listing of
                    Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.

       Step 4:      Her residual functional capacity (RFC), or the most she could do
                    despite her impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d
                    235, 239 (6th Cir. 2002), consists of “light work” subject to the
                    following limitations: (1) lifting and/or carrying twenty pounds
                    occasionally and ten pounds frequently, (2) standing and/or walking for
                    about six hours in an eight-hour workday with permission to alternative
                    between sitting and standing every fifteen minutes while at the work
                    station, (3) no climbing ladders, ropes, scaffolds, (4) frequent climbing
                    of ramps and stairs, (5) occasional stooping, kneeling, crouching, and
                    crawling, (6) simple, routine tasks but not at a production rate pace, (7)
                    occasional interactions with supervisors, coworkers and the general
                    public, and (8) occasional changes to a routine work setting defined as
                    one to two per week.

       Step 4:      Plaintiff was unable to perform any past relevant work.

       Step 5:      Prior to August 17, 2018, Plaintiff could perform a significant number
                    of jobs that exist in the national economy.



                                              4
  Case: 3:19-cv-00245-SLO Doc #: 17 Filed: 03/26/21 Page: 5 of 14 PAGEID #: 1807




      Step 5:      Beginning on August 17, 2018, Plaintiff was unable to perform a
                   significant number of jobs that exist in the national economy.

(Doc. No. 8-2, PageID 50-66). Based on these findings, the Administrative Law Judge

ultimately concluded that Plaintiff was not under a benefits-qualifying disability prior to

August 17, 2018 and instead became disabled on that date. Id. at 66.

V.    Discussion

      Plaintiff asserts several errors in the present action. She primarily challenges the

weighing of the joint opinion from treating psychiatrist, Dr. Simran Sehbi and therapist,

Ms. Merope Patterson, and also the opinion from treating physician, Dr. Libby Wilson.

Plaintiff alleges further error as to weighing of the non-treating source opinions and the

residual functional capacity assessment.

          A. Treating Source Opinions

      Social Security Regulations require ALJs to adhere to certain standards when

weighing medical opinions and “[k]ey among these is that greater deference is generally

given to the opinions of treating physicians than to those of non-treating physicians,

commonly known as the treating physician rule.” Rogers, 486 F.3d at 242. Controlling

weight should be afforded to a treating-source opinion if two conditions are met: (1) the

opinion “is well-supported by medically acceptable clinical and laboratory diagnostic

techniques” and (2) the opinion “is not inconsistent with the other substantial evidence in

[the] case record.” Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013)

(quoting in part 20 C.F.R. § 404.1527(c)(2)); see Gentry, 741 F.3d at 723).




                                            5
  Case: 3:19-cv-00245-SLO Doc #: 17 Filed: 03/26/21 Page: 6 of 14 PAGEID #: 1808




       If a treating physician’s opinion is not controlling, “the ALJ, in determining how

much weight is appropriate, must consider a host of factors, including the length,

frequency, nature, and extent of the treatment relationship; the supportability and

consistency of the physician’s conclusions; the specialization of the physician; and any

other relevant factors.” Rogers, 486 F.3d at 242 (citing Wilson, 378 F.3d at 544).

       Additionally, an ALJ must provide “good reasons” for the weight placed upon a

treating source’s opinions. Wilson, 378 F.3d at 544. This mandatory “good reasons”

requirement is satisfied when the ALJ provides “specific reasons for the weight placed on

a treating source’s medical opinions.” Id. (quoting Soc. Sec. Rul. No. 96-2p, 1996 SSR

LEXIS 9 at *12, 1996 WL 374188, at *5 (Soc. Sec. Admin. July 2, 1996)). This “clear

procedural requirement” certifies “that the ALJ applies the treating physician rule and

permits meaningful review of the ALJ’s application of the rule.” Id.

              i.     Dr. Simran Sehbi and Ms. Merope Patterson

       Plaintiff criticizes the weighing of the joint opinion issued by treating psychiatrist,

Dr. Simran Sehbi, and therapist, Ms. Merope Patterson, that addressed Plaintiff’s mental

impairments. Id. at 1750. This joint opinion was not entitled to controlling or deferential

weight and was instead afforded “little weight.” (Doc. No. 8-2, PageID 62-63). In reaching

this conclusion, the ALJ discussed the specific limitations that were articulated in the joint

opinion as well as a limited treatment relationship between Plaintiff and the treating

providers. Id. He also noted that the opinions were inconsistent with the other evidence

in the record, such as the findings during the consultative psychological examination. Id.




                                              6
  Case: 3:19-cv-00245-SLO Doc #: 17 Filed: 03/26/21 Page: 7 of 14 PAGEID #: 1809




       Substantial evidence supports the ALJ’s determination that the opinions were

inconsistent with the evidence of record, including Dr. Sehbi’s and Ms. Merope’s own

observations on mental status exam. For example, Ms. Merope had several encounters

with Plaintiff. In early February 2017, Plaintiff was calm and cooperative on presentation.

(Doc. No. 8-7, PageID 575). She was logical, goal directed with fair insight, impulse

control, and judgment. Id. Later that month, Plaintiff was again observed as calm and

cooperative. Id. at 570. She had good eye contact and was logical and goal directed. Id.

In March 2017, Plaintiff denied recent depressive or psychotic symptoms, and denied

problems with sleep or appetite. Id. at 581. She was observed as “stabilized on meds with

no specific complaints.”      Id.   The following month, Plaintiff reported “significant

improvement in mood” and denied ongoing stressors. Id. at 583. Her thought process was

logical, and goal directed. Id. Similar findings were reported in June. Id. at 589.

       On mental status exam in July 2017, Dr. Sehbi observed that Plaintiff’s mood/affect

was minimally anxious to normal and that she was cooperative and had good rapport with

the provider. Id. at 594. While she was initially tearful, Plaintiff relaxed and her attention,

thought process, judgment and insight were categorized as “good.” Id. In September,

Plaintiff again was cooperative and had good rapport. Id. at 597-98. Her attention, thought

process, judgment and insight were again noted as “good.” Id. at 598.

       These findings on exam do not align with some of the providers’ own opinions. For

example, Dr. Sehbi and Ms. Merope opined that Plaintiff’s ability to maintain

concentration, persistence and pace was marked to extreme. Id. at 604. Based on their

treatment records, it appears as if this opinion was based on Plaintiff’s reports of her


                                              7
  Case: 3:19-cv-00245-SLO Doc #: 17 Filed: 03/26/21 Page: 8 of 14 PAGEID #: 1810




physical impairments rather than her mental impairments as the findings on mental status

exam do not appear to align with marked to extreme limitations in this regard.

       Looking to the psychological consultative evaluation, similar observations were

made on mental status exam. Dr. Sarah Barwick, the consultative psychologist, similarly

observed that Plaintiff was polite, cooperative, and established rapport with her. Id. at 418.

Plaintiff was able to follow the conversation and did not appear easily distracted. Id. at

419. Although she maintained good eye contact, Plaintiff did present with a depressed

mood and restricted affect. Id. She was alert and responsive, had sufficient judgment and

demonstrated good insight. Id. Yet, despite these similar observations, Dr. Barwick’s

opinion included significantly less restrictive limitations. For example, contrary to the joint

opinion that Plaintiff had a marked to extreme limitation in concentration, persistence, and

pace, Dr. Barwick found that Plaintiff’s symptoms “may result in a mild decline in attention

and concentration skills.” Id. at 420. This opinion, as well as Dr. Barwick’s other

observations, appear better aligned with Plaintiff’s mental impairments than the marked to

extreme findings opined to by Dr. Sehbi and Ms. Merope. Therefore, based on the record

as a whole as well as the treating psychiatrist and therapist’s own observations, the ALJ’s

weighing of this treating source opinion is supported by substantial evidence.

              ii.    Dr. Libby Wilson

       Plaintiff also takes issue with the weighing of Dr. Libby Wilson’s treating source

opinion. Dr. Wilson’s opinion was afforded “little weight,” and was not entitled to

controlling or deferential weight “as it [was] not fully supported by the record.” (Doc. No.

8-2, PageID 62). Dr. Wilson’s opinion included specific findings as to Plaintiff’s physical


                                              8
  Case: 3:19-cv-00245-SLO Doc #: 17 Filed: 03/26/21 Page: 9 of 14 PAGEID #: 1811




limitations, but these were discredited because the opinions “appear[ed] to be based on an

uncritical acceptance of the claimant’s subjective allegations, as nothing in her treatment

notes support[ed] such extreme limitations.” (Doc. No. 8-2, PageID 62).

       These findings are not supported by substantial evidence. To start, the objective

medical evidence fails to justify the ALJ’s conclusion that Dr. Wilson based her opinions

on an “uncritical acceptance of [Plaintiff’s] subjective allegations.” After ongoing and

consistent reports of pain and discomfort, Dr. Wilson found that Plaintiff had been

“struggling to work for several years,” and that her “pain and neuropathy [was] getting

progressively worse.” (Doc. No. 8-7, PageID 362). These observations were based on her

routine physical examinations and medical testing.

       On exam in February 2014, Dr. Wilson observed decreased range of motion in

Plaintiff’s left hip. Id. In May 2014, Dr. Wilson noted that Plaintiff had been diagnosed

with fibromyalgia and was on medication, but that it was not helping as she was having a

lot of pain in her left foot. Id. at 363. On exam, Dr. Wilson again observed decreased

range of motion of her left hip. Id. at 365. Plaintiff continued to report sustained pain and

worsening fibromyalgia. Throughout 2015 and 2016, Dr. Wilson regularly observed

sensitivity in Plaintiff’s legs from her feet up to her knees on exam. Id. at 398, 402, 405,

411, 427, 433. Additionally, on the medical impairment questionnaire from September

2017, Dr. Wilson indicated that Plaintiff was positive for 11/18 tender points during her

most recent exam, and she was also 3+ patella reflexes. Id. at 600. These findings were

consistent with the findings of Plaintiff’s rheumatologist, Dr. Maria Thomas-John. In

2014, she observed on exam that Plaintiff was positive for 12/18 tender points. Id. at 567.


                                             9
 Case: 3:19-cv-00245-SLO Doc #: 17 Filed: 03/26/21 Page: 10 of 14 PAGEID #: 1812




       Additional error was committed to the extent that the ALJ required objective

medical evidence for Plaintiff’s fibromyalgia because physical exam may have not fairly

reflected the true manner and effects of the severe impairment. Case law establishes, and

Soc. Sec. R. 12-2p, 2012 SSR LEXIS 1 indicates, that a patient suffering from fibromyalgia

presents to physicians with no objective signs or symptoms. Indeed, “fibromyalgia can be

a severe impairment and that, unlike medical conditions that can be confirmed by objective

testing, fibromyalgia patients present no objectively alarming signs.” Rogers, 486 F.3d at

243 (footnote omitted) (citing, in part, Preston v. Sec’y of HHS, 854 F.2d 815, 820 (6th

Cir. 1988)); see also Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir. 1996) (ALJ mistakenly

“depreciated the gravity of Sarchet’s fibromyalgia because of the lack of any evidence of

objectively discernible symptoms, such as a swelling of the joints.”); Starcher v. Comm'r

of Soc. Sec., No. 2:15-cv-3113, 2016 U.S. Dist. LEXIS 141273, 2016 WL 5929048, at *5

(S.D. Ohio, 2016) (Kemp, M.J.) report and recommendation adopted, 2016 U.S. Dist.

LEXIS 151956, 2016 WL 6493427 (Nov. 2, 2016) (Graham, D.J.).

       Nevertheless, even if the finding that Dr. Wilson’s opinion was not entitled to

controlling weight was supported by substantial evidence, the remainder of the weighing

of Dr. Wilson’s opinion was not. After determining that Dr. Wilson’s opinion was not

entitled to controlling weight, the ALJ’s review should have proceeded to the next step in

assessing the opinion’s weight. In fact, “[t]reating source medical opinions are still entitled

to deference and must be weighed using all of the factors provided in 20 C.F.R. §§

404.1527 and 416.927.” Soc. Sec. R. 96-2p, 1996 WL 374188, at *4. These factors were

not appropriately considered here.


                                              10
 Case: 3:19-cv-00245-SLO Doc #: 17 Filed: 03/26/21 Page: 11 of 14 PAGEID #: 1813




       As an example, the ALJ failed to consider the length and extent of Dr. Wilson’s

treatment relationship. Dr. Wilson had treated Plaintiff since at least March 2012, which

increases the persuasiveness of her opinions. Likewise, the extent of her treatment

relationship should have also bolstered her opinion as the record reflects that Dr. Wilson

coordinated Plaintiff’s treatment with several other providers. For example, Dr. Wilson

referred Plaintiff to a rheumatologist, a podiatrist, and a vascular surgeon for consultation

and more comprehensive treatment. (Doc. No. 8-7, PageID 564-68, 569, 671-72).

       Attempting to justify the exclusion of a relevant factor, the length of the treatment

relationship, the Commissioner maintains that “the ALJ was certainly aware of Dr.

Wilson’s treatment history,” and that “it was reasonable of him to instead focus on a lack

of support and inconsistency of the opinion rather than the length of treatment.” (Doc. No.

15, PageID 1786). This argument fails for several reasons.

       First, although the ALJ may have been “certainly aware” of the treatment history,

the ALJ fails to acknowledge this treatment history or that he took this into account in

weighing Dr. Wilson’s opinion. And rather than engage in an even weighing of the relevant

factors, the ALJ opted to focus only on factors that he found to discredit Dr. Wilson’s

opinion. Consistency and supportability may be highly relevant factors, but they are not

the only factors. By way of excluding any discussion of other relevant factors, it is difficult

to determine if the ALJ even considered such factors that may have supported a different

conclusion. Brooks v. Comm’r of Social Sec., 531 F. App’x 636, 641 (6th Cir. 2013) (“[A]

substantiality of evidence evaluation does not permit a selective reading of the record”).




                                              11
 Case: 3:19-cv-00245-SLO Doc #: 17 Filed: 03/26/21 Page: 12 of 14 PAGEID #: 1814




       Additionally, the Commissioner undermines its own justification for this exclusion

later in its response when discussing the weight assigned to Dr. Sehbi’s opinion. In doing

so, the Commissioner states:

              The persuasiveness of Dr. Sehbi’s opinion may indeed have been greater if
              she had treated Plaintiff for years rather than months, or at a dozen visits
              rather than three... Nonetheless, the fact that Dr. Sehbi’s treatment
              relationship was limited in duration was a legitimate and reasonable
              consideration by the ALJ.

Id. at 1791. This statement seems to suggest that the length of a treatment relationship is

only relevant when it weighs against a medical opinion rather than in favor of it. Likewise,

this statement also supports the notion that Dr. Wilson’s opinion should have been found

to be more persuasive given that Dr. Wilson had treated Plaintiff for about two years and

had more than thirty separate office encounters with her. (Doc. No. 11, PageID 1751).

       In light of the regulations, error was committed to the extent that the ALJ failed to

meaningfully weigh the relevant factors set forth in in 20 C.F.R. §§ 404.1527 and 416.927.

It should be further noted that the Commissioner does not argue harmless error. Without

the benefit of adversarial briefing regarding harmless error, venturing into this heavily

evidence-dependent territory as to Dr. Wilson’s opinion is unwarranted.

       Accordingly, Plaintiff’s asserted error as to Dr. Wilson’s opinion is well-taken. As

a result, the undersigned need not address the remainder of Plaintiff’s asserted errors.

VI.    Remand

       A remand is appropriate when the ALJ’s decision is unsupported by substantial

evidence or when the ALJ failed to follow the Administration’s own regulations and that

shortcoming prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial


                                             12
 Case: 3:19-cv-00245-SLO Doc #: 17 Filed: 03/26/21 Page: 13 of 14 PAGEID #: 1815




right. Bowen, 478 F.3d at 746. Remand may be warranted when the ALJ failed to provide

“good reasons” for rejecting a treating medical source’s opinions, see Wilson, 378 F.3d at

545-47; failed to consider certain evidence, such as a treating source’s opinions, see Bowen,

478 F.3d at 747-50; failed to consider the combined effect of the plaintiff’s impairments,

see Gentry, 741 F.3d at 725-26; or failed to provide specific reasons supported by

substantial evidence for finding the plaintiff lacks credibility, see Rogers, 486 F.3d at 249.

       Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm,

modify, or reverse the Commissioner’s decision “with or without remanding the cause for

rehearing.” Melkonyan v. Sullivan, 501 U.S. 89, 99, 111 S. Ct. 2157, 115 L. Ed. 2d 78

(1991). Consequently, a remand under sentence four may result in the need for further

proceedings or an immediate award of benefits. E.g., Blakley, 581 F.3d at 410; Felisky v.

Bowen, 35 F.3d 1027, 1041 (6th Cir. 1994). The latter is warranted where the evidence of

disability is overwhelming or where the evidence of disability is strong while contrary

evidence is lacking. Faucher v. Sec'y of Health & Human Servs., 17 F.3d 171, 176 (6th

Cir. 1994).

       A judicial award of benefits is unwarranted in the present case because the evidence

of disability is not overwhelming, and the evidence of disability is not strong while contrary

evidence is lacking. However, Plaintiff is entitled to an Order remanding this case to the

Social Security Administration pursuant to sentence four of § 405(g) due to the problems

discussed above. On remand, the ALJ should be directed to evaluate the evidence of record

under the applicable legal criteria mandated by the Commissioner’s Regulations and

Rulings and by case law; and to evaluate Plaintiff’s disability claim under the required five-


                                             13
 Case: 3:19-cv-00245-SLO Doc #: 17 Filed: 03/26/21 Page: 14 of 14 PAGEID #: 1816




step sequential analysis to determine anew whether Plaintiff was under a disability and

whether her application for Disability Insurance Benefits should be granted.

                       IT IS THEREFORE ORDERED THAT:

      1.     The ALJ’s non-disability decision is vacated;

      2.     No finding is made as to whether Plaintiff Christina L. Smith was under a
             “disability” within the meaning of the Social Security Act;

      3.     This matter is REMANDED to the Social Security Administration under
             sentence four of 42 U.S.C. § 405(g) for further consideration consistent
             with this decision; and

      2.     The case is terminated on the Court’s docket.


March 26, 2021                                   s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge




                                           14
